DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 03/04/2020. Claims 1-3 are pending and examined below. 

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2014/0195069 A1 (“Morimoto”).

Regarding claim 1, Morimoto teaches a proposed travel route acquisition unit that acquires a proposed travel route of a vehicle; a successive intersection determination unit that determines whether a distance between a first intersection that is a guidance intersection on the proposed travel route and a second intersection that is a guidance intersection immediately after the first intersection is within a prescribed distance, based on the proposed travel route (see at least [0052]-[0056]); 
a travelable lane acquisition unit that acquires a travelable lane that the vehicle needs to travel along when entering the first intersection to exit in a specific exiting direction of the first intersection, when the vehicle needs to exit from the first intersection in the exiting direction to travel along the proposed travel route (see at least [0052]-[0056]); and 
a lane guidance unit that selects and proposes as a recommended lane from the travelable lane, a lane that the vehicle needs to travel along when entering the first intersection, to travel along, after exiting from the first intersection, a lane that the vehicle needs to travel along when entering the second intersection to exit in a specific exiting direction of the second intersection, when the vehicle needs to exit from the second intersection in the exiting direction to travel along the proposed travel route, in a case where a distance between the first intersection and the second intersection is within a prescribed distance, and that proposes the travelable lane in a case where the distance between the first intersection and the second intersection is not within the prescribed distance (see at least [0057]-[0061]).

Regarding claim 2, Morimoto further teaches the lane guidance unit proposes the travelable lane when a presence of a non-recommended lane on which traveling is not recommended is specified between the first intersection and the second intersection and it is not specified which lane among a plurality of lanes is the non-recommended lane, in the case where the distance between the first intersection and the second intersection is within the prescribed distance (see at least [0079]-[0084])

Regarding claim 3, Morimoto further teaches a proposed travel route acquisition unit that acquires a proposed travel route of a vehicle; a successive intersection determination unit that determines whether a distance between a first intersection that is a guidance intersection on the proposed travel route and a second intersection that is a guidance intersection immediately after the first intersection is within a prescribed distance, based on the proposed travel route (see at least [0052]-[0056]); 
a travelable lane acquisition unit that acquires a travelable lane that the vehicle needs to travel along when entering the first intersection to exit in a specific exiting direction of the first intersection, when the vehicle needs to exit from the first intersection in the exiting direction to travel along the proposed travel route (see at least [0052]-[0056]); and 
a lane guidance unit that selects and proposes as a recommended lane from the travelable lane, a lane that the vehicle needs to travel along when entering the first intersection, to travel along, after exiting from the first intersection, a lane that the vehicle needs to travel along when entering the second intersection to exit in a specific exiting direction of the second intersection, when the vehicle needs to exit from the second intersection in the exiting direction to travel along the proposed travel route, in a case where a distance between the first intersection and the second intersection is within a prescribed distance, and that proposes the travelable lane in a case where the distance between the first intersection and the second intersection is not within the prescribed distance (see at least [0057]-[0061]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665